JANVIER, J.
This case and the case of Mrs. Rose Rabalais, widow of Pierre Perrage, vs. Orleans-Kenner Traction Co., Inc., et al., No. 11,817, of the docket of this Court, decided by us this day, April 29, 1929, grew out of the same accident. The cases were consolidated for convenience of argument.
For the reasons given by us in our decision of the Ferrage case, we are of the opinion that the Louisiana Railway & Navigation Co., alone is responsible for the accident.
As to the injuries sustained by plaintiff we find that they consisted of a dislocation of the right hip and a slight dislocation of the right knee with a sprain of the back and other bruises. . He was under the care of his physician for about fifteen or sixteen weeks. His doctor’s bill amounted to $125. His testimony as to the extent of his injuries does not impress us and we are quite convinced that they were entirely superficial and in no sense permanent. It seems to us that the amount allowed by the lower court is somewhat above previous awards for similar slight injuries. We are of the opinion that $750 for his physical injuries and loss of time and $125 to cover his expenses will be more nearly correct.
■It is therefore ordered, adjudged and decreed that the judgment appealed from be .amended by reducing the amount thereof to $875 and as thus amended affirmed.